DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 9, 2022:
Claims 1-2, 4-13, 15-18, 26, 35 and 41-43 are pending. Claims 3, 14, 19-25, 27-34 and 36-40 have been cancelled as per applicant’s request. Claims 35 and 41 have been withdrawn.
The previous drawing objections are withdrawn in light of the replacement drawing.
The previous 112 rejections have been withdrawn in light of the amendments and arguments.
The core of the previous prior art rejection is maintained with newly cited reference Darling et al. (US 2016/0056487) made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Drawings
The drawings were received on August 9, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-13, 17, 26 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2017/0365853) in view of Darling et al. (US 2016/0056487).
Regarding Claim 1, Visco et al. teaches a lithium sulfur battery cell (Para. [0007]) of the flow cell type (Para. [0012]) (i.e. an electrochemical apparatus) comprising an aqueous electrolyte (i.e. first electrolyte) comprising water (i.e. a liquid solvent) and an electroactive sulfur species of polysulfide (i.e. a redox-active reactant having a reduced state and an oxidized state) (Para. [0014]) comprising active sulfur species that undergo electrochemical redox at the cathode during discharge and charge (i.e. an active species) (Para. [0089]) wherein depending on the state of charge (i.e. in the reduced or oxidized state) the solubility of the electroactive sulfur species may be between about 1 and 15 molar (within the claimed range of greater than or equal to 0.1 M) (Para. [0012]) and further teaches a solubility of 3 M in the reduced state (Para. [0236] and Fig. 4), wherein the number of moles of sulfur as solid phase sulfur to the number of moles of sulfur dissolved in the catholyte is greater than 2 (i.e. greater than 66 mole percent and thus, within the claimed range of at least 10 mole percent) (Para. [0160]).
Visco et al. does not teach an average oxidation state between the reduced state of the redox-active reactant and the oxidized state of the redox-active reactant.
However, Darling et al. teaches a flow battery (Fig. 1, #20) comprising a fluid electrolyte that has an electrochemically active species (Para. [0008]) wherein an average oxidation state of the electrochemically active species is adjusted if is outside a predefined range (Para. [0021]), as if the average oxidation state is too high or too low, the health of the battery is poor (Para. [0024]). Thus, the average oxidation state is a result effective variable (i.e. a variable that achieves a recognized result) and modifying the average oxidation state in Visco et al. to achieve an average oxidation state between -1 and -1/2 would be discovering the optimum range by routine experimentation. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the liquid solvent is water (Para. [0014]) (i.e. an aqueous solvent). 
Regarding Claim 4, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the number of moles of sulfur as solid phase sulfur to the number of moles of sulfur dissolved in the catholyte (i.e. first electrolyte) is greater than 2 (i.e. greater than 66 mole percent and thus, within the claimed range of greater than or equal to 20 mole percent) (Para. [0160]).
Regarding Claim 5, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the number of moles of sulfur as solid phase sulfur to the number of moles of sulfur dissolved in the catholyte (i.e. first electrolyte) is greater than 2 (i.e. the amount of active species dissolved is 33 mole percent or less and thus, within the claimed range of less than or equal to 90 mole percent) (Para. [0160]).
Regarding Claim 6, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches reversibly absorbing/desorbing lithium electrochemically (Para. [0233]) and is a flow cell battery (Para. [0012]) and thus, it is inherent that the electrochemical apparatus can be charged and discharged reversibly. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II).
Regarding Claim 7, Visco et al. teaches all of the elements of the current invention in claim 1.
The language of the instant claim “anolyte” is a statement of intended use, as the first electrolyte as an anolyte is merely intended use for an electrode, limiting the claim by how the electrode active material functions within a cell (and not by its physical characteristics — i.e. the material itself).
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 8, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. teaches the first electrolyte is a catholyte (Para. [0223]). 
Regarding Claim 9, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches an electroactive sulfur species of polysulfide (i.e. a redox-active reactant comprises a sulfur-containing compound) (Para. [0014]). 
Regarding Claim 10, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches an electroactive sulfur species of polysulfide (i.e. a redox-active reactant comprises a polysulfide) (Para. [0014]). 
Regarding Claim 11, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the redox active sulfur species (i.e. the redox-active reactant) in a reduced state comprises S22- and S42- (Para. [0089]). 
Regarding Claim 12, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches a redox active sulfur species (i.e. the active species of the redox-active reactant is sulfur) (Para. [0089]). 
Regarding Claim 13, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches anodes comprising electroactive materials capable of alloying with lithium electrochemically including metal composites comprising titanium, vanadium, chromium, manganese and iron (Para. [0226]) (i.e. redox-active reactants suitable for use in the electrochemical apparatus). 
However, Visco et al. does not teach the solid is nonmetallic compound. 
Regarding Claim 17, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the cathode (i.e. first electrode) (Fig. 1, #110) wherein a catholyte is electrochemically reacted at the sulfur electrode (i.e. a first electrode in contact with the first electrolyte) (Para. [0232]).
Regarding Claim 26, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the battery cell is of the flow cell type (Para. [0012]) (i.e. configured to operate as a flow battery cell).
Regarding Claim 42, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the pH of the aqueous electrolyte solution is greater than 12 (i.e. between pH 12 and 14) (Para. [0023].
Regarding Claim 43, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the pH of the aqueous electrolyte solution is greater than 12 (i.e. between pH 12 and 14) (Para. [0023].
However, the limitation of the instant claim is a product by process limitation. The manner in which the product is formed (via charging/discharging process) is a product by process limitation which does not further limit the claimed product.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2017/0365853) in view of Darling et al. (US 2016/0056487) as applied to claim 1 above, and further in view of De Jonghe et al. (US 2013/0059177).
Regarding Claims 15 and 16, Visco et al. teaches all of the elements of the current invention in claim 1.
Visco et al. does not explicitly teach the solid is an electronically insulating compound. 
However, De Jonghe et al. teaches a flow battery comprising a polysulfide electrolyte (Para. [0008], [0010]), wherein a solid electroactive component (carbon intercalation material) has a surface composition that is an electronic insulator (i.e. a nonmetallic, electronically insulating compound) (Para. [0037]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid present in the electrolyte of Visco et al. to incorporate the teaching of the solid electroactive component of electronically insulating carbon as taught be De Jonghe et al., as it would improve overall system performance, in particular service life via lessening or preventing self discharge or side reactions involving polysulfide redox (Para. [0037]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2017/0365853) in view of Darling et al. (US 2016/0056487) as applied to claim 17 above, and further in view of Woodford (US 2014/0302370)
Regarding Claim 18, Visco et al. teaches all of the elements of the current invention in claim 17.
Visco et al. does not explicitly teach the first electrode comprises a suspension of conductive particles.
However, Woodford teaches a flow battery comprising an electrode using suspensions (Para. [0069]) wherein the electrode is a sulfur electrode comprising electronically conductive particles suspended in the fluid (Para. [0007]), which are carbon (Para. [0047]).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visco et al. to incorporate the teaching of electronically conductive particle suspensions, as it would increase the charge transfer rate of the electrode composition when used in an electrode (Para. [0046]).
Response to Arguments
Applicant’s arguments filed August 9, 2022 have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art rejection and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729